NO. 07-12-0135-CR
                                 NO. 07-12-0136-CR
                                 NO. 07-12-0137-CR
                                 NO. 07-12-0138-CR

                           IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                   AT AMARILLO

                                      PANEL B

                               JANUARY 3, 2013
                     ___________________________________

                                RICARDO CAVAZOS,

                                                          Appellant

                                         V.

                              THE STATE OF TEXAS,

                                                   Appellee
                     ___________________________________

            FROM THE 251ST DISTRICT COURT OF POTTER COUNTY;

                  NOS. 51,006-C, 51,007-C, 51,008-C, & 51,009-C;
                     HON. PATRICK A. PIRTLE, PRESIDING
                    __________________________________

                             Memorandum Opinion
                      __________________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Appellant, Ricardo Cavazos, appeals his four convictions that occurred in 2006.

The Court of Criminal Appeals granted him an out-of-time appeal in all four cases.

Through a single issue, he contends that the trial court erred by requiring him to pay
$1,225.00 in attorney’s fees in trial court cause number 51,006-C. The State agrees

and requests that we delete the award of attorney’s fees in the amount of $1,225.00.

      Based on appellant’s brief and the State’s response, we consider and sustain the

sole issue presented as to trial court cause number 51,006-C, appellate cause number

07-12-00135-CR, modify the trial court’s judgment by deleting from it the assessment of

prior court-appointed attorney’s fees in the amount of $1,225.00 against appellant, and

affirm the trial court’s judgment of conviction in cause number 51,006-C as modified. As

to the judgments in trial court cause numbers 51,007-C, 51-008-C, and 51,009-C, we

note that no attorney’s fees were awarded. Therefore, we affirm those judgments.

      Accordingly, we affirm the trial court’s judgment in 51,006-C as modified and

affirm the trial court’s judgments in 51,007-C, 51,008-C, and 51,009-C.



                                        Brian Quinn
                                        Chief Justice
Do not publish.




                                           2